MORGAN, J.,
Concurring. — Had the Public Utilities Commission agreed that it would audit, or cause to be audited, the books of the Interstate Utilities Company, and that it would consider the result of the audit as evidence in the case, and had it failed to do so but rendered its decision without making such examination, whereby the plaintiff was precluded from offering proof to establish the facts which such an inspection of the boobs would have disclosed, as counsel for plaintiff contends, I would be in favor of directing a new trial. I find, however, that the following is what counsel relies upon as a stipulation:
“After the conclusion of the case, Mr. Frazier stated:
“ ‘I would like to have the commission audit the books.’
“To which Commissioner Graham answered: ‘Before the case is disposed of, if there is any need of it, if Mr. Miller can get around to it we can have him audit the books, or we may get at it in some other way.’
“Commissioner Ramstedt: ‘Do you desire the commission, or its auditor, to make an audit of the books ? ’
“Mr. Frazier: ‘Yes, I would like to have that done.’
“Commissioner Ramstedt: ‘If the commission should find it necessary to audit the books of the telephone company, why we will have Mr. Miller make an audit. We will determine that when we come to consider the case.’ ”
It will be observed that this is not an agreement that the audit would be made unless the commission, upon consideration of the ease, deemed that action to be necessary in order to enable it to reach a correct decision. An examination of the record convinces me that it was fully justified in concluding that an audit of the books was not necessary.
I concur.